 

Exhibit 10.1

NATROL, INC. 2006 STOCK OPTION AND INCENTIVE PLAN


SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Natrol, Inc. 2006 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and other key persons (including consultants
and prospective employees) of Natrol, Inc. (the “Company”) and its Subsidiaries
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company and its stockholders, thereby stimulating their
efforts on the Company’s behalf and strengthening their desire to remain with
the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards, Unrestricted Stock Awards and Dividend Equivalent Rights.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” means the compensation committee of the Board or a similar committee
performing the functions of the compensation committee and which is comprised of
not less than two Non-Employee Directors who are independent.

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Deferred Stock Award” means Awards granted pursuant to Section 8.

“Dividend Equivalent Right” means Awards granted pursuant to Section 11.

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 19.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

 


--------------------------------------------------------------------------------




“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Committee; provided, however, that
if the Stock is admitted to quotation on the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System or a
national securities exchange, the determination shall be made by reference to
market quotations. If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award
or Deferred Stock Award.

“Restricted Stock Award” means Awards granted pursuant to Section 7.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means any Award granted pursuant to Section 6.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Unrestricted Stock Award” means any Award granted pursuant to Section 9.


SECTION 2. ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT GRANTEES AND
DETERMINE AWARDS


(A)           COMMITTEE. THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.

2


--------------------------------------------------------------------------------





(B)           POWERS OF COMMITTEE. THE COMMITTEE SHALL HAVE THE POWER AND
AUTHORITY TO GRANT AWARDS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING THE
POWER AND AUTHORITY:


(I)            TO SELECT THE INDIVIDUALS TO WHOM AWARDS MAY FROM TIME TO TIME BE
GRANTED;


(II)           TO DETERMINE THE TIME OR TIMES OF GRANT, AND THE EXTENT, IF ANY,
OF INCENTIVE STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK AWARDS, DEFERRED STOCK AWARDS, UNRESTRICTED STOCK
AWARDS AND DIVIDEND EQUIVALENT RIGHTS, OR ANY COMBINATION OF THE FOREGOING,
GRANTED TO ANY ONE OR MORE GRANTEES;


(III)          TO DETERMINE THE NUMBER OF SHARES OF STOCK TO BE COVERED BY ANY
AWARD;


(IV)          TO DETERMINE AND MODIFY FROM TIME TO TIME THE TERMS AND
CONDITIONS, INCLUDING RESTRICTIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN,
OF ANY AWARD, WHICH TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND
GRANTEES, AND TO APPROVE THE FORM OF WRITTEN INSTRUMENTS EVIDENCING THE AWARDS;


(V)           TO ACCELERATE AT ANY TIME THE EXERCISABILITY OR VESTING OF ALL OR
ANY PORTION OF ANY AWARD;


(VI)          SUBJECT TO THE PROVISIONS OF SECTION 5(A)(II), TO EXTEND AT ANY
TIME THE PERIOD IN WHICH STOCK OPTIONS MAY BE EXERCISED; AND


(VII)         AT ANY TIME TO ADOPT, ALTER AND REPEAL SUCH RULES, GUIDELINES AND
PRACTICES FOR ADMINISTRATION OF THE PLAN AND FOR ITS OWN ACTS AND PROCEEDINGS AS
IT SHALL DEEM ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND
ANY AWARD (INCLUDING RELATED WRITTEN INSTRUMENTS); TO MAKE ALL DETERMINATIONS IT
DEEMS ADVISABLE FOR THE ADMINISTRATION OF THE PLAN; TO DECIDE ALL DISPUTES
ARISING IN CONNECTION WITH THE PLAN; AND TO OTHERWISE SUPERVISE THE
ADMINISTRATION OF THE PLAN.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan grantees.


(C)           DELEGATION OF AUTHORITY TO GRANT AWARDS. THE COMMITTEE, IN ITS
DISCRETION, MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY ALL OR
PART OF THE COMMITTEE’S AUTHORITY AND DUTIES WITH RESPECT TO THE GRANTING OF
AWARDS, TO INDIVIDUALS WHO ARE NOT SUBJECT TO THE REPORTING AND OTHER PROVISIONS
OF SECTION 16 OF THE EXCHANGE ACT OR COVERED EMPLOYEES. ANY SUCH DELEGATION BY
THE COMMITTEE SHALL INCLUDE A LIMITATION AS TO THE AMOUNT OF AWARDS THAT MAY BE
GRANTED DURING THE PERIOD OF THE DELEGATION AND SHALL CONTAIN GUIDELINES AS TO
THE DETERMINATION OF THE EXERCISE PRICE OF ANY STOCK OPTION OR STOCK
APPRECIATION RIGHT, THE CONVERSION RATIO OR PRICE OF OTHER AWARDS AND THE
VESTING CRITERIA. THE COMMITTEE MAY REVOKE OR AMEND THE TERMS OF A DELEGATION AT
ANY TIME BUT SUCH ACTION SHALL NOT INVALIDATE ANY PRIOR ACTIONS OF THE
COMMITTEE’S DELEGATE OR DELEGATES THAT WERE CONSISTENT WITH THE TERMS OF THE
PLAN.


(D)           INDEMNIFICATION. NEITHER THE BOARD NOR THE COMMITTEE, NOR ANY
MEMBER OF EITHER OR ANY DELEGATE THEREOF, SHALL BE LIABLE FOR ANY ACT, OMISSION,
INTERPRETATION, CONSTRUCTION OR DETERMINATION MADE IN GOOD FAITH IN CONNECTION
WITH THE PLAN, AND THE MEMBERS OF THE BOARD AND

3


--------------------------------------------------------------------------------




the Committee (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors’ and officers’ liability insurance coverage which may be in
effect from time to time and/or any indemnification agreement between such
individual and the Company.


SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION


(A)           STOCK ISSUABLE. THE MAXIMUM NUMBER OF SHARES OF STOCK RESERVED AND
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE SUCH AGGREGATE NUMBER OF SHARES
OF STOCK AS DOES NOT EXCEED THE SUM OF (I) 3,970,500 SHARES; PLUS (II) AS OF
EACH JUNE 30 AND DECEMBER 31 (AFTER JUNE 30, 2006), AN ADDITIONAL POSITIVE
NUMBER EQUAL TO 15 PERCENT OF THE SHARES OF STOCK ISSUED BY THE COMPANY DURING
THE SIX-MONTH PERIOD THEN ENDED; PROVIDED, HOWEVER, THAT THE MAXIMUM NUMBER OF
SHARES OF STOCK FOR WHICH INCENTIVE STOCK OPTIONS MAY BE GRANTED UNDER THE PLAN
SHALL NOT EXCEED 3,970,500 SHARES, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 3(B). FOR PURPOSES OF THIS LIMITATION, THE SHARES OF STOCK UNDERLYING
ANY AWARDS THAT ARE FORFEITED, CANCELED, HELD BACK UPON EXERCISE OF AN OPTION OR
SETTLEMENT OF AN AWARD TO COVER THE EXERCISE PRICE OR TAX WITHHOLDING,
REACQUIRED BY THE COMPANY PRIOR TO VESTING, SATISFIED WITHOUT THE ISSUANCE OF
STOCK OR OTHERWISE TERMINATED (OTHER THAN BY EXERCISE) SHALL BE ADDED BACK TO
THE SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN. SUBJECT TO SUCH
OVERALL LIMITATIONS, SHARES OF STOCK MAY BE ISSUED UP TO SUCH MAXIMUM NUMBER
PURSUANT TO ANY TYPE OR TYPES OF AWARD; PROVIDED, HOWEVER, THAT STOCK OPTIONS OR
STOCK APPRECIATION RIGHTS WITH RESPECT TO NO MORE THAN 500,000 SHARES OF STOCK
MAY BE GRANTED TO ANY ONE INDIVIDUAL GRANTEE DURING ANY ONE CALENDAR YEAR
PERIOD. THE SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN MAY BE AUTHORIZED BUT
UNISSUED SHARES OF STOCK OR SHARES OF STOCK REACQUIRED BY THE COMPANY.


(B)           CHANGES IN STOCK. SUBJECT TO SECTION 3(C) HEREOF, IF, AS A RESULT
OF ANY REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT OR OTHER SIMILAR CHANGE IN THE COMPANY’S CAPITAL
STOCK, THE OUTSTANDING SHARES OF STOCK ARE INCREASED OR DECREASED OR ARE
EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR OTHER SECURITIES OF THE
COMPANY, OR ADDITIONAL SHARES OR NEW OR DIFFERENT SHARES OR OTHER SECURITIES OF
THE COMPANY OR OTHER NON-CASH ASSETS ARE DISTRIBUTED WITH RESPECT TO SUCH SHARES
OF STOCK OR OTHER SECURITIES, OR, IF, AS A RESULT OF ANY MERGER OR
CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
THE OUTSTANDING SHARES OF STOCK ARE CONVERTED INTO OR EXCHANGED FOR A DIFFERENT
NUMBER OR KIND OF SECURITIES OF THE COMPANY OR ANY SUCCESSOR ENTITY (OR A PARENT
OR SUBSIDIARY THEREOF), THE COMMITTEE SHALL MAKE AN APPROPRIATE OR PROPORTIONATE
ADJUSTMENT IN (I) THE MAXIMUM NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE
PLAN, (II) THE NUMBER OF STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THAT CAN BE
GRANTED TO ANY ONE INDIVIDUAL GRANTEE AND THE MAXIMUM NUMBER OF SHARES THAT MAY
BE GRANTED UNDER A PERFORMANCE-BASED AWARD, (III) THE NUMBER AND KIND OF SHARES
OR OTHER SECURITIES SUBJECT TO ANY THEN OUTSTANDING AWARDS UNDER THE PLAN,
(IV) THE REPURCHASE PRICE, IF ANY, PER SHARE SUBJECT TO EACH OUTSTANDING
RESTRICTED STOCK AWARD, AND (V) THE PRICE FOR EACH SHARE SUBJECT TO ANY THEN
OUTSTANDING STOCK OPTIONS AND STOCK APPRECIATION RIGHTS UNDER THE PLAN, WITHOUT
CHANGING THE AGGREGATE EXERCISE PRICE (I.E., THE EXERCISE PRICE MULTIPLIED BY
THE NUMBER OF STOCK OPTIONS AND STOCK APPRECIATION RIGHTS) AS TO WHICH SUCH
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS REMAIN EXERCISABLE. THE ADJUSTMENT
BY THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE. NO FRACTIONAL SHARES OF
STOCK SHALL BE

4


--------------------------------------------------------------------------------




issued under the Plan resulting from any such adjustment, but the Committee in
its discretion may make a cash payment in lieu of fractional shares.

The Committee may also adjust the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Committee that such adjustment is
appropriate to avoid distortion in the operation of the Plan.

No adjustment shall be made under this Section 3(b) in the case of an Option or
Stock Appreciation Right, without the consent of the grantee, if it would
constitute a modification, extension or renewal of the Option within the meaning
of Section 424(h) of the Code or a modification of the Option or Stock
Appreciation Right such that the Option or Stock Appreciation Right becomes
treated as “nonqualified deferred compensation” subject to Section 409A.


(C)           MERGERS AND OTHER TRANSACTIONS. IN THE CASE OF AND SUBJECT TO THE
CONSUMMATION OF (I) THE DISSOLUTION OR LIQUIDATION OF THE COMPANY, (II) THE SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY ON A CONSOLIDATED BASIS
TO AN UNRELATED PERSON OR ENTITY, (III) A MERGER, REORGANIZATION OR
CONSOLIDATION IN WHICH THE OUTSTANDING SHARES OF STOCK ARE CONVERTED INTO OR
EXCHANGED FOR A DIFFERENT KIND OF SECURITIES OF THE SUCCESSOR ENTITY AND THE
HOLDERS OF THE COMPANY’S OUTSTANDING VOTING POWER IMMEDIATELY PRIOR TO SUCH
TRANSACTION DO NOT OWN A MAJORITY OF THE OUTSTANDING VOTING POWER OF THE
SUCCESSOR ENTITY IMMEDIATELY UPON COMPLETION OF SUCH TRANSACTION, OR (IV) THE
SALE OF ALL OF THE STOCK OF THE COMPANY TO AN UNRELATED PERSON OR ENTITY (IN
EACH CASE, A “SALE EVENT”), 50% OF UNVESTED OPTIONS AND STOCK APPRECIATION
RIGHTS (AND ALL UNVESTED OPTIONS AND STOCK APPRECIATION RIGHTS HELD BY
NON-EMPLOYEE DIRECTORS) THAT ARE NOT EXERCISABLE IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME OF THE SALE EVENT SHALL BECOME FULLY EXERCISABLE AS OF THE
EFFECTIVE TIME OF THE SALE EVENT AND ALL OTHER AWARDS SHALL BECOME FULLY VESTED
AND NONFORFEITABLE AS OF THE EFFECTIVE TIME OF THE SALE EVENT, EXCEPT AS THE
COMMITTEE MAY OTHERWISE SPECIFY WITH RESPECT TO PARTICULAR AWARDS IN THE
RELEVANT AWARD DOCUMENTATION, AND AWARDS WITH CONDITIONS AND RESTRICTIONS
RELATING TO THE ATTAINMENT OF PERFORMANCE GOALS MAY BECOME VESTED AND
NONFORFEITABLE IN CONNECTION WITH A SALE EVENT IN THE COMMITTEE’S DISCRETION.
UPON THE EFFECTIVE TIME OF THE SALE EVENT, THE PLAN AND ALL OUTSTANDING AWARDS
GRANTED HEREUNDER SHALL TERMINATE, UNLESS PROVISION IS MADE IN CONNECTION WITH
THE SALE EVENT IN THE SOLE DISCRETION OF THE PARTIES THERETO FOR THE ASSUMPTION
OR CONTINUATION OF AWARDS THERETOFORE GRANTED BY THE SUCCESSOR ENTITY, OR THE
SUBSTITUTION OF SUCH AWARDS WITH NEW AWARDS OF THE SUCCESSOR ENTITY OR PARENT
THEREOF, WITH APPROPRIATE ADJUSTMENT AS TO THE NUMBER AND KIND OF SHARES AND, IF
APPROPRIATE, THE PER SHARE EXERCISE PRICES, AS SUCH PARTIES SHALL AGREE (AFTER
TAKING INTO ACCOUNT ANY ACCELERATION HEREUNDER). IN THE EVENT OF SUCH
TERMINATION, EACH GRANTEE SHALL BE PERMITTED, WITHIN A SPECIFIED PERIOD OF TIME
PRIOR TO THE CONSUMMATION OF THE SALE EVENT AS DETERMINED BY THE COMMITTEE, TO
EXERCISE ALL OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS HELD BY SUCH
GRANTEE, INCLUDING THOSE THAT WILL BECOME EXERCISABLE UPON THE CONSUMMATION OF
THE SALE EVENT; PROVIDED, HOWEVER, THAT THE EXERCISE OF OPTIONS AND STOCK
APPRECIATION RIGHTS NOT EXERCISABLE PRIOR TO THE SALE EVENT SHALL BE SUBJECT TO
THE CONSUMMATION OF THE SALE EVENT. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN THE EVENT THAT PROVISION IS MADE IN CONNECTION WITH THE SALE EVENT
FOR THE ASSUMPTION OR CONTINUATION OF AWARDS, OR THE SUBSTITUTION OF SUCH AWARDS
WITH NEW AWARDS OF THE SUCCESSOR ENTITY OR PARENT THEREOF, THEN, EXCEPT AS THE
COMMITTEE MAY OTHERWISE

5


--------------------------------------------------------------------------------




determine with respect to particular Awards, any Award so assumed or continued
or substituted therefor shall be deemed vested and exercisable in full upon the
date on which the grantee’s employment or service relationship with the Company
and its subsidiaries or successor entity terminates if such termination occurs
(i) within eighteen (18) months after such Sale Event and (ii) such termination
is by the Company or its Subsidiaries or successor entity without Cause (as
defined below) or by the grantee for Good Reason (as defined below). For
purposes of this Section 3(c), the term “Cause” means a vote of the Board of
Directors of the Company or the successor entity, as the case may be, resolving
that the grantee should be dismissed as a result of (i) any material breach by
the grantee of any agreement to which the grantee and the Company are parties,
(ii) any act (other than retirement) or omission to act by the grantee which
would reasonably be likely to have a material adverse effect on the business of
the Company or its subsidiaries or successor entity, as the case may be, or on
the grantee’s ability to perform services for the Company or its subsidiaries or
successor entity, as the case may be, including, without limitation, the
conviction of any crime (other than ordinary traffic violations), or (iii) any
material misconduct or willful and deliberate non-performance of duties by the
grantee in connection with the business or affairs of the Company or its
subsidiaries or successor entity, as the case may be; and the term “Good Reason”
means the occurrence of any of the following events: (A) a substantial adverse
change in the nature or scope of the grantee’s responsibilities, authorities,
title, powers, functions, or duties; (B) a reduction in the grantee’s annual
base salary except for across-the-board salary reductions similarly affecting
all or substantially all management employees; or (C) the relocation of the
offices at which the grantee is principally employed to a location more than
fifty (50) miles from such offices.

Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Committee of
the consideration payable per share of Stock pursuant to the Sale Event (the
“Sale Price”) times the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights.


(D)           SUBSTITUTE AWARDS. THE COMMITTEE MAY GRANT AWARDS UNDER THE PLAN
IN SUBSTITUTION FOR STOCK AND STOCK BASED AWARDS HELD BY EMPLOYEES, DIRECTORS OR
OTHER KEY PERSONS OF ANOTHER CORPORATION IN CONNECTION WITH THE MERGER OR
CONSOLIDATION OF THE EMPLOYING CORPORATION WITH THE COMPANY OR A SUBSIDIARY OR
THE ACQUISITION BY THE COMPANY OR A SUBSIDIARY OF PROPERTY OR STOCK OF THE
EMPLOYING CORPORATION. THE COMMITTEE MAY DIRECT THAT THE SUBSTITUTE AWARDS BE
GRANTED ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE CONSIDERS APPROPRIATE IN
THE CIRCUMSTANCES. ANY SUBSTITUTE AWARDS GRANTED UNDER THE PLAN SHALL NOT COUNT
AGAINST THE SHARE LIMITATION SET FORTH IN SECTION 3(A).


SECTION 4. ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the

6


--------------------------------------------------------------------------------




Company and its Subsidiaries as are selected from time to time by the Committee
in its sole discretion.


SECTION 5. STOCK OPTIONS

Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.


(A)           STOCK OPTIONS GRANTED TO EMPLOYEES AND KEY PERSONS. THE COMMITTEE
IN ITS DISCRETION MAY GRANT STOCK OPTIONS TO ELIGIBLE EMPLOYEES AND KEY PERSONS
OF THE COMPANY OR ANY SUBSIDIARY. STOCK OPTIONS GRANTED PURSUANT TO THIS
SECTION 5(A) SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS AND SHALL
CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF
THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE. IF THE COMMITTEE SO DETERMINES,
STOCK OPTIONS MAY BE GRANTED IN LIEU OF CASH COMPENSATION AT THE OPTIONEE’S
ELECTION, SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY ESTABLISH.


(I)            EXERCISE PRICE. THE EXERCISE PRICE PER SHARE FOR THE STOCK
COVERED BY A STOCK OPTION GRANTED PURSUANT TO THIS SECTION 5(A) SHALL BE
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT BUT SHALL NOT BE LESS THAN 100
PERCENT OF THE FAIR MARKET VALUE ON THE DATE OF GRANT. IN THE CASE OF AN
INCENTIVE STOCK OPTION THAT IS GRANTED TO A TEN PERCENT OWNER, THE OPTION PRICE
OF SUCH INCENTIVE STOCK OPTION SHALL BE NOT LESS THAN 110 PERCENT OF THE FAIR
MARKET VALUE ON THE GRANT DATE.


(II)           OPTION TERM. THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO STOCK OPTION SHALL BE EXERCISABLE MORE THAN TEN YEARS AFTER
THE DATE THE STOCK OPTION IS GRANTED. IN THE CASE OF AN INCENTIVE STOCK OPTION
THAT IS GRANTED TO A TEN PERCENT OWNER, THE TERM OF SUCH STOCK OPTION SHALL BE
NO MORE THAN FIVE YEARS FROM THE DATE OF GRANT.


(III)          EXERCISABILITY; RIGHTS OF A STOCKHOLDER. STOCK OPTIONS SHALL
BECOME EXERCISABLE AT SUCH TIME OR TIMES, WHETHER OR NOT IN INSTALLMENTS, AS
SHALL BE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE. THE COMMITTEE
MAY AT ANY TIME ACCELERATE THE EXERCISABILITY OF ALL OR ANY PORTION OF ANY STOCK
OPTION. AN OPTIONEE SHALL HAVE THE RIGHTS OF A STOCKHOLDER ONLY AS TO SHARES
ACQUIRED UPON THE EXERCISE OF A STOCK OPTION AND NOT AS TO UNEXERCISED STOCK
OPTIONS.


(IV)          METHOD OF EXERCISE. STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN
PART, BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY, SPECIFYING THE NUMBER
OF SHARES TO BE PURCHASED. PAYMENT OF THE PURCHASE PRICE MAY BE MADE BY ONE OR
MORE OF THE FOLLOWING METHODS TO THE EXTENT PROVIDED IN THE OPTION AWARD
AGREEMENT:

(A)          IN CASH, BY CERTIFIED OR BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE
TO THE COMMITTEE;

7


--------------------------------------------------------------------------------




(B)           THROUGH THE DELIVERY (OR ATTESTATION TO THE OWNERSHIP) OF SHARES
OF STOCK THAT HAVE BEEN PURCHASED BY THE OPTIONEE ON THE OPEN MARKET OR THAT ARE
BENEFICIALLY OWNED BY THE OPTIONEE AND ARE NOT THEN SUBJECT TO RESTRICTIONS
UNDER ANY COMPANY PLAN. SUCH SURRENDERED SHARES SHALL BE VALUED AT FAIR MARKET
VALUE ON THE EXERCISE DATE. TO THE EXTENT REQUIRED TO AVOID VARIABLE ACCOUNTING
TREATMENT UNDER FAS 123R OR OTHER APPLICABLE ACCOUNTING RULES, SUCH SURRENDERED
SHARES SHALL HAVE BEEN OWNED BY THE OPTIONEE FOR AT LEAST SIX MONTHS; OR

(C)           BY THE OPTIONEE DELIVERING TO THE COMPANY A PROPERLY EXECUTED
EXERCISE NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY
DELIVER TO THE COMPANY CASH OR A CHECK PAYABLE AND ACCEPTABLE TO THE COMPANY FOR
THE PURCHASE PRICE; PROVIDED THAT IN THE EVENT THE OPTIONEE CHOOSES TO PAY THE
PURCHASE PRICE AS SO PROVIDED, THE OPTIONEE AND THE BROKER SHALL COMPLY WITH
SUCH PROCEDURES AND ENTER INTO SUCH AGREEMENTS OF INDEMNITY AND OTHER AGREEMENTS
AS THE COMMITTEE SHALL PRESCRIBE AS A CONDITION OF SUCH PAYMENT PROCEDURE.

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
shares attested to.


(V)           ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS. TO THE EXTENT REQUIRED
FOR “INCENTIVE STOCK OPTION” TREATMENT UNDER SECTION 422 OF THE CODE, THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT) OF THE SHARES
OF STOCK WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS GRANTED UNDER THIS PLAN
AND ANY OTHER PLAN OF THE COMPANY OR ITS PARENT AND SUBSIDIARY CORPORATIONS
BECOME EXERCISABLE FOR THE FIRST TIME BY AN OPTIONEE DURING ANY CALENDAR YEAR
SHALL NOT EXCEED $100,000. TO THE EXTENT THAT ANY STOCK OPTION EXCEEDS THIS
LIMIT, IT SHALL CONSTITUTE A NON-QUALIFIED STOCK OPTION.


(VI)          RELOAD OPTIONS. AT THE DISCRETION OF THE COMMITTEE, OPTIONS
GRANTED UNDER THE PLAN MAY INCLUDE A “RELOAD” FEATURE PURSUANT TO WHICH AN
OPTIONEE EXERCISING AN OPTION BY THE DELIVERY OF A NUMBER OF SHARES OF STOCK IN
ACCORDANCE WITH SECTION 5(A)(IV)(B) HEREOF WOULD AUTOMATICALLY BE GRANTED AN
ADDITIONAL OPTION (WITH AN EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF THE
STOCK ON THE DATE THE ADDITIONAL OPTION IS GRANTED AND WITH THE SAME EXPIRATION
DATE AS THE ORIGINAL OPTION BEING EXERCISED, AND WITH SUCH OTHER TERMS AS THE
COMMITTEE MAY PROVIDE) TO PURCHASE THAT NUMBER OF SHARES OF STOCK EQUAL TO THE
NUMBER DELIVERED TO EXERCISE THE ORIGINAL OPTION.

8


--------------------------------------------------------------------------------





SECTION 6. STOCK APPRECIATION RIGHTS


(A)           NATURE OF STOCK APPRECIATION RIGHTS. A STOCK APPRECIATION RIGHT IS
AN AWARD ENTITLING THE RECIPIENT TO RECEIVE SHARES OF STOCK HAVING A VALUE EQUAL
TO THE EXCESS OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF EXERCISE OVER
THE EXERCISE PRICE OF THE STOCK APPRECIATION RIGHT, WHICH PRICE SHALL NOT BE
LESS THAN 100 PERCENT OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF GRANT
(OR MORE THAN THE OPTION EXERCISE PRICE PER SHARE, IF THE STOCK APPRECIATION
RIGHT WAS GRANTED IN TANDEM WITH A STOCK OPTION) MULTIPLIED BY THE NUMBER OF
SHARES OF STOCK WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT SHALL HAVE
BEEN EXERCISED.


(B)           GRANT AND EXERCISE OF STOCK APPRECIATION RIGHTS. STOCK
APPRECIATION RIGHTS MAY BE GRANTED BY THE COMMITTEE IN TANDEM WITH, OR
INDEPENDENTLY OF, ANY STOCK OPTION GRANTED PURSUANT TO SECTION 5 OF THE PLAN. IN
THE CASE OF A STOCK APPRECIATION RIGHT GRANTED IN TANDEM WITH A NON-QUALIFIED
STOCK OPTION, SUCH STOCK APPRECIATION RIGHT MAY BE GRANTED EITHER AT OR AFTER
THE TIME OF THE GRANT OF SUCH OPTION. IN THE CASE OF A STOCK APPRECIATION RIGHT
GRANTED IN TANDEM WITH AN INCENTIVE STOCK OPTION, SUCH STOCK APPRECIATION RIGHT
MAY BE GRANTED ONLY AT THE TIME OF THE GRANT OF THE OPTION.

A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Option.


(C)           TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS. STOCK
APPRECIATION RIGHTS SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE
DETERMINED FROM TIME TO TIME BY THE COMMITTEE, SUBJECT TO THE FOLLOWING:


(I)            STOCK APPRECIATION RIGHTS GRANTED IN TANDEM WITH OPTIONS SHALL BE
EXERCISABLE AT SUCH TIME OR TIMES AND TO THE EXTENT THAT THE RELATED STOCK
OPTIONS SHALL BE EXERCISABLE.


(II)           UPON EXERCISE OF A STOCK APPRECIATION RIGHT, THE APPLICABLE
PORTION OF ANY RELATED OPTION SHALL BE SURRENDERED.


SECTION 7. RESTRICTED STOCK AWARDS


(A)           NATURE OF RESTRICTED STOCK AWARDS. A RESTRICTED STOCK AWARD IS AN
AWARD ENTITLING THE RECIPIENT TO ACQUIRE, AT SUCH PURCHASE PRICE (WHICH MAY BE
ZERO) AS DETERMINED BY THE COMMITTEE, SHARES OF STOCK SUBJECT TO SUCH
RESTRICTIONS AND CONDITIONS AS THE COMMITTEE MAY DETERMINE AT THE TIME OF GRANT
(“RESTRICTED STOCK”). CONDITIONS MAY BE BASED ON CONTINUING EMPLOYMENT (OR OTHER
SERVICE RELATIONSHIP) AND/OR ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE GOALS
AND OBJECTIVES. THE GRANT OF A RESTRICTED STOCK AWARD IS CONTINGENT ON THE
GRANTEE EXECUTING THE RESTRICTED STOCK AWARD AGREEMENT. THE TERMS AND CONDITIONS
OF EACH SUCH AGREEMENT SHALL BE DETERMINED BY THE COMMITTEE, AND SUCH TERMS AND
CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND GRANTEES.


(B)           RIGHTS AS A STOCKHOLDER. UPON EXECUTION OF A WRITTEN INSTRUMENT
SETTING FORTH THE RESTRICTED STOCK AWARD AND PAYMENT OF ANY APPLICABLE PURCHASE
PRICE, A GRANTEE SHALL HAVE THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE
VOTING OF THE RESTRICTED STOCK, SUBJECT TO SUCH

9


--------------------------------------------------------------------------------




conditions contained in the written instrument evidencing the Restricted Stock
Award. Unless the Committee shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Stock are vested as provided in Section 7(d) below, and
(ii) certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 7(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Committee may prescribe.


(C)           RESTRICTIONS. RESTRICTED STOCK MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF EXCEPT AS
SPECIFICALLY PROVIDED HEREIN OR IN THE RESTRICTED STOCK AWARD AGREEMENT. EXCEPT
AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE EITHER IN THE AWARD AGREEMENT OR,
SUBJECT TO SECTION 16 BELOW, IN WRITING AFTER THE AWARD AGREEMENT IS ISSUED, IF
ANY, IF A GRANTEE’S EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) WITH THE COMPANY
AND ITS SUBSIDIARIES TERMINATES FOR ANY REASON, ANY RESTRICTED STOCK THAT HAS
NOT VESTED AT THE TIME OF TERMINATION SHALL AUTOMATICALLY AND WITHOUT ANY
REQUIREMENT OF NOTICE TO SUCH GRANTEE FROM OR OTHER ACTION BY OR ON BEHALF OF,
THE COMPANY BE DEEMED TO HAVE BEEN REACQUIRED BY THE COMPANY AT ITS ORIGINAL
PURCHASE PRICE FROM SUCH GRANTEE OR SUCH GRANTEE’S LEGAL REPRESENTATIVE
SIMULTANEOUSLY WITH SUCH TERMINATION OF EMPLOYMENT (OR OTHER SERVICE
RELATIONSHIP), AND THEREAFTER SHALL CEASE TO REPRESENT ANY OWNERSHIP OF THE
COMPANY BY THE GRANTEE OR RIGHTS OF THE GRANTEE AS A STOCKHOLDER. FOLLOWING SUCH
DEEMED REACQUISITION OF UNVESTED RESTRICTED STOCK THAT ARE REPRESENTED BY
PHYSICAL CERTIFICATES, A GRANTEE SHALL SURRENDER SUCH CERTIFICATES TO THE
COMPANY UPON REQUEST WITHOUT CONSIDERATION.


(D)           VESTING OF RESTRICTED STOCK. THE COMMITTEE AT THE TIME OF GRANT
SHALL SPECIFY THE DATE OR DATES AND/OR THE ATTAINMENT OF PRE-ESTABLISHED
PERFORMANCE GOALS, OBJECTIVES AND OTHER CONDITIONS ON WHICH THE
NON-TRANSFERABILITY OF THE RESTRICTED STOCK AND THE COMPANY’S RIGHT OF
REPURCHASE OR FORFEITURE SHALL LAPSE. SUBSEQUENT TO SUCH DATE OR DATES AND/OR
THE ATTAINMENT OF SUCH PRE-ESTABLISHED PERFORMANCE GOALS, OBJECTIVES AND OTHER
CONDITIONS, THE SHARES ON WHICH ALL RESTRICTIONS HAVE LAPSED SHALL NO LONGER BE
RESTRICTED STOCK AND SHALL BE DEEMED “VESTED.”  EXCEPT AS MAY OTHERWISE BE
PROVIDED BY THE COMMITTEE EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO
SECTION 16 BELOW, IN WRITING AFTER THE AWARD AGREEMENT IS ISSUED, A GRANTEE’S
RIGHTS IN ANY SHARES OF RESTRICTED STOCK THAT HAVE NOT VESTED SHALL
AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF EMPLOYMENT (OR OTHER
SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES AND SUCH SHARES
SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7(C) ABOVE.


SECTION 8. DEFERRED STOCK AWARDS


(A)           NATURE OF DEFERRED STOCK AWARDS.  A DEFERRED STOCK AWARD IS AN
AWARD OF PHANTOM STOCK UNITS TO A GRANTEE, SUBJECT TO RESTRICTIONS AND
CONDITIONS AS THE COMMITTEE MAY DETERMINE AT THE TIME OF GRANT. CONDITIONS MAY
BE BASED ON CONTINUING EMPLOYMENT (OR OTHER SERVICE RELATIONSHIP) AND/OR
ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE GOALS AND OBJECTIVES. THE GRANT OF A
DEFERRED STOCK AWARD IS CONTINGENT ON THE GRANTEE EXECUTING THE DEFERRED STOCK
AWARD AGREEMENT. THE TERMS AND CONDITIONS OF EACH SUCH AGREEMENT SHALL BE
DETERMINED BY THE COMMITTEE, AND SUCH TERMS AND CONDITIONS MAY DIFFER AMONG
INDIVIDUAL AWARDS AND GRANTEES. AT THE END OF THE DEFERRAL PERIOD, THE DEFERRED
STOCK AWARD, TO THE EXTENT VESTED, SHALL BE PAID TO THE GRANTEE IN THE FORM OF
SHARES OF STOCK.

10


--------------------------------------------------------------------------------





(B)           ELECTION TO RECEIVE DEFERRED STOCK AWARDS IN LIEU OF COMPENSATION.
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PERMIT A GRANTEE TO ELECT TO RECEIVE
A PORTION OF FUTURE CASH COMPENSATION OTHERWISE DUE TO SUCH GRANTEE IN THE FORM
OF A DEFERRED STOCK AWARD. ANY SUCH ELECTION SHALL BE MADE IN WRITING AND SHALL
BE DELIVERED TO THE COMPANY NO LATER THAN THE DATE SPECIFIED BY THE COMMITTEE
AND IN ACCORDANCE WITH SECTION 409A AND SUCH OTHER RULES AND PROCEDURES
ESTABLISHED BY THE COMMITTEE. THE COMMITTEE SHALL HAVE THE SOLE RIGHT TO
DETERMINE WHETHER AND UNDER WHAT CIRCUMSTANCES TO PERMIT SUCH ELECTIONS AND TO
IMPOSE SUCH LIMITATIONS AND OTHER TERMS AND CONDITIONS THEREON AS THE COMMITTEE
DEEMS APPROPRIATE. ANY SUCH DEFERRED COMPENSATION SHALL BE CONVERTED TO A FIXED
NUMBER OF PHANTOM STOCK UNITS BASED ON THE FAIR MARKET VALUE OF STOCK ON THE
DATE THE COMPENSATION WOULD OTHERWISE HAVE BEEN PAID TO THE GRANTEE BUT FOR THE
DEFERRAL.


(C)           RIGHTS AS A STOCKHOLDER. DURING THE DEFERRAL PERIOD, A GRANTEE
SHALL HAVE NO RIGHTS AS A STOCKHOLDER; PROVIDED, HOWEVER, THAT THE GRANTEE MAY
BE CREDITED WITH DIVIDEND EQUIVALENT RIGHTS WITH RESPECT TO THE PHANTOM STOCK
UNITS UNDERLYING HIS DEFERRED STOCK AWARD, SUBJECT TO SUCH TERMS AND CONDITIONS
AS THE COMMITTEE MAY DETERMINE.


(D)           TERMINATION. EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE
EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW, IN WRITING AFTER
THE AWARD AGREEMENT IS ISSUED, A GRANTEE’S RIGHT IN ALL DEFERRED STOCK AWARDS
THAT HAVE NOT VESTED SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S
TERMINATION OF EMPLOYMENT (OR CESSATION OF SERVICE RELATIONSHIP) WITH THE
COMPANY AND ITS SUBSIDIARIES FOR ANY REASON.


SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Committee may, in its sole discretion,
grant (or sell at par value or such higher purchase price determined by the
Committee) an Unrestricted Stock Award to any grantee pursuant to which such
grantee may receive shares of Stock free of any restrictions (“Unrestricted
Stock”) under the Plan. Unrestricted Stock Awards may be granted in respect of
past services or other valid consideration, or in lieu of cash compensation due
to such grantee.


SECTION 10. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award or Deferred Stock Award granted to a Covered Employee is intended to
qualify as “Performance-based Compensation” under Section 162(m) of the Code and
the regulations promulgated thereunder (a “Performance-based Award”), such Award
shall comply with the provisions set forth below:


(A)           PERFORMANCE CRITERIA. THE PERFORMANCE CRITERIA USED IN PERFORMANCE
GOALS GOVERNING PERFORMANCE-BASED AWARDS GRANTED TO COVERED EMPLOYEES MAY
INCLUDE ANY OR ALL OF THE FOLLOWING:  (I) THE COMPANY’S RETURN ON EQUITY,
ASSETS, CAPITAL OR INVESTMENT:  (II) PRE-TAX OR AFTER-TAX PROFIT LEVELS OF THE
COMPANY OR ANY SUBSIDIARY, A DIVISION, AN OPERATING UNIT OR A BUSINESS SEGMENT
OF THE COMPANY, OR ANY COMBINATION OF THE FOREGOING; (III) CASH FLOW, FUNDS FROM
OPERATIONS OR SIMILAR MEASURE; (IV) TOTAL STOCKHOLDER RETURN; (V) CHANGES IN THE
MARKET PRICE OF THE STOCK; (VI) SALES OR MARKET SHARE; OR (VII) EARNINGS PER
SHARE.

11


--------------------------------------------------------------------------------



 


(B)           GRANT OF PERFORMANCE-BASED AWARDS. WITH RESPECT TO EACH
PERFORMANCE-BASED AWARD GRANTED TO A COVERED EMPLOYEE, THE COMMITTEE SHALL
SELECT, WITHIN THE FIRST 90 DAYS OF A PERFORMANCE CYCLE (OR, IF SHORTER, WITHIN
THE MAXIMUM PERIOD ALLOWED UNDER SECTION 162(M) OF THE CODE) THE PERFORMANCE
CRITERIA FOR SUCH GRANT, AND THE ACHIEVEMENT TARGETS WITH RESPECT TO EACH
PERFORMANCE CRITERION (INCLUDING A THRESHOLD LEVEL OF PERFORMANCE BELOW WHICH NO
AMOUNT WILL BECOME PAYABLE WITH RESPECT TO SUCH AWARD). EACH PERFORMANCE-BASED
AWARD WILL SPECIFY THE AMOUNT PAYABLE, OR THE FORMULA FOR DETERMINING THE AMOUNT
PAYABLE, UPON ACHIEVEMENT OF THE VARIOUS APPLICABLE PERFORMANCE TARGETS. THE
PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE MAY BE (BUT NEED NOT BE)
DIFFERENT FOR EACH PERFORMANCE CYCLE AND DIFFERENT GOALS MAY BE APPLICABLE TO
PERFORMANCE-BASED AWARDS TO DIFFERENT COVERED EMPLOYEES.


(C)           PAYMENT OF PERFORMANCE-BASED AWARDS. FOLLOWING THE COMPLETION OF A
PERFORMANCE CYCLE, THE COMMITTEE SHALL MEET TO REVIEW AND CERTIFY IN WRITING
WHETHER, AND TO WHAT EXTENT, THE PERFORMANCE CRITERIA FOR THE PERFORMANCE CYCLE
HAVE BEEN ACHIEVED AND, IF SO, TO ALSO CALCULATE AND CERTIFY IN WRITING THE
AMOUNT OF THE PERFORMANCE-BASED AWARDS EARNED FOR THE PERFORMANCE CYCLE. THE
COMMITTEE SHALL THEN DETERMINE THE ACTUAL SIZE OF EACH COVERED EMPLOYEE’S
PERFORMANCE-BASED AWARD, AND, IN DOING SO, MAY REDUCE OR ELIMINATE THE AMOUNT OF
THE PERFORMANCE-BASED AWARD FOR A COVERED EMPLOYEE IF, IN ITS SOLE JUDGMENT,
SUCH REDUCTION OR ELIMINATION IS APPROPRIATE.


(D)           MAXIMUM AWARD PAYABLE. THE MAXIMUM PERFORMANCE-BASED AWARD PAYABLE
TO ANY ONE COVERED EMPLOYEE UNDER THE PLAN FOR A PERFORMANCE CYCLE IS 500,000
SHARES (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 3(B) HEREOF).


SECTION 11. DIVIDEND EQUIVALENT RIGHTS


(A)           DIVIDEND EQUIVALENT RIGHTS. A DIVIDEND EQUIVALENT RIGHT IS AN
AWARD ENTITLING THE GRANTEE TO RECEIVE CREDITS BASED ON CASH DIVIDENDS THAT
WOULD HAVE BEEN PAID ON THE SHARES OF STOCK SPECIFIED IN THE DIVIDEND EQUIVALENT
RIGHT (OR OTHER AWARD TO WHICH IT RELATES) IF SUCH SHARES HAD BEEN ISSUED TO AND
HELD BY THE GRANTEE. A DIVIDEND EQUIVALENT RIGHT MAY BE GRANTED HEREUNDER TO ANY
GRANTEE AS A COMPONENT OF ANOTHER AWARD OR AS A FREESTANDING AWARD. THE TERMS
AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS SHALL BE SPECIFIED IN THE AWARD
AGREEMENT. DIVIDEND EQUIVALENTS CREDITED TO THE HOLDER OF A DIVIDEND EQUIVALENT
RIGHT MAY BE PAID CURRENTLY OR MAY BE DEEMED TO BE REINVESTED IN ADDITIONAL
SHARES OF STOCK, WHICH MAY THEREAFTER ACCRUE ADDITIONAL EQUIVALENTS. ANY SUCH
REINVESTMENT SHALL BE AT FAIR MARKET VALUE ON THE DATE OF REINVESTMENT OR SUCH
OTHER PRICE AS MAY THEN APPLY UNDER A DIVIDEND REINVESTMENT PLAN SPONSORED BY
THE COMPANY, IF ANY. DIVIDEND EQUIVALENT RIGHTS MAY BE SETTLED IN CASH OR SHARES
OF STOCK OR A COMBINATION THEREOF, IN A SINGLE INSTALLMENT OR INSTALLMENTS. A
DIVIDEND EQUIVALENT RIGHT GRANTED AS A COMPONENT OF ANOTHER AWARD MAY PROVIDE
THAT SUCH DIVIDEND EQUIVALENT RIGHT SHALL BE SETTLED UPON EXERCISE, SETTLEMENT,
OR PAYMENT OF, OR LAPSE OF RESTRICTIONS ON, SUCH OTHER AWARD, AND THAT SUCH
DIVIDEND EQUIVALENT RIGHT SHALL EXPIRE OR BE FORFEITED OR ANNULLED UNDER THE
SAME CONDITIONS AS SUCH OTHER AWARD. A DIVIDEND EQUIVALENT RIGHT GRANTED AS A
COMPONENT OF ANOTHER AWARD MAY ALSO CONTAIN TERMS AND CONDITIONS DIFFERENT FROM
SUCH OTHER AWARD.


(B)           INTEREST EQUIVALENTS. ANY AWARD UNDER THIS PLAN THAT IS SETTLED IN
WHOLE OR IN PART IN CASH ON A DEFERRED BASIS MAY PROVIDE IN THE GRANT FOR
INTEREST EQUIVALENTS TO BE CREDITED WITH

12


--------------------------------------------------------------------------------




respect to such cash payment. Interest equivalents may be compounded and shall
be paid upon such terms and conditions as may be specified by the grant.


(C)           TERMINATION. EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE
EITHER IN THE AWARD AGREEMENT OR, SUBJECT TO SECTION 16 BELOW, IN WRITING AFTER
THE AWARD AGREEMENT IS ISSUED, A GRANTEE’S RIGHTS IN ALL DIVIDEND EQUIVALENT
RIGHTS OR INTEREST EQUIVALENTS GRANTED AS A COMPONENT OF ANOTHER AWARD THAT HAS
NOT VESTED SHALL AUTOMATICALLY TERMINATE UPON THE GRANTEE’S TERMINATION OF
EMPLOYMENT (OR CESSATION OF SERVICE RELATIONSHIP) WITH THE COMPANY AND ITS
SUBSIDIARIES FOR ANY REASON.


SECTION 12. TRANSFERABILITY OF AWARDS


(A)           TRANSFERABILITY. EXCEPT AS PROVIDED IN SECTION 12(B) BELOW, DURING
A GRANTEE’S LIFETIME, HIS OR HER AWARDS SHALL BE EXERCISABLE ONLY BY THE
GRANTEE, OR BY THE GRANTEE’S LEGAL REPRESENTATIVE OR GUARDIAN IN THE EVENT OF
THE GRANTEE’S INCAPACITY. NO AWARDS SHALL BE SOLD, ASSIGNED, TRANSFERRED OR
OTHERWISE ENCUMBERED OR DISPOSED OF BY A GRANTEE OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION. NO AWARDS SHALL BE SUBJECT, IN WHOLE OR IN
PART, TO ATTACHMENT, EXECUTION, OR LEVY OF ANY KIND, AND ANY PURPORTED TRANSFER
IN VIOLATION HEREOF SHALL BE NULL AND VOID.


(B)           COMMITTEE ACTION. NOTWITHSTANDING SECTION 12(A), THE COMMITTEE, IN
ITS DISCRETION, MAY PROVIDE EITHER IN THE AWARD AGREEMENT REGARDING A GIVEN
AWARD OR BY SUBSEQUENT WRITTEN APPROVAL THAT THE GRANTEE (WHO IS AN EMPLOYEE OR
DIRECTOR) MAY TRANSFER HIS OR HER AWARDS (OTHER THAN ANY INCENTIVE STOCK
OPTIONS) TO HIS OR HER IMMEDIATE FAMILY MEMBERS, TO TRUSTS FOR THE BENEFIT OF
SUCH FAMILY MEMBERS, OR TO PARTNERSHIPS IN WHICH SUCH FAMILY MEMBERS ARE THE
ONLY PARTNERS, PROVIDED THAT THE TRANSFEREE AGREES IN WRITING WITH THE COMPANY
TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS PLAN AND THE APPLICABLE
AWARD.


(C)           FAMILY MEMBER. FOR PURPOSES OF SECTION 12(B), “FAMILY MEMBER”
SHALL MEAN A GRANTEE’S CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT,
GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW,
FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW,
INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE GRANTEE’S HOUSEHOLD
(OTHER THAN A TENANT OF THE GRANTEE), A TRUST IN WHICH THESE PERSONS (OR THE
GRANTEE) HAVE MORE THAN 50 PERCENT OF THE BENEFICIAL INTEREST, A FOUNDATION IN
WHICH THESE PERSONS (OR THE GRANTEE) CONTROL THE MANAGEMENT OF ASSETS, AND ANY
OTHER ENTITY IN WHICH THESE PERSONS (OR THE GRANTEE) OWN MORE THAN 50 PERCENT OF
THE VOTING INTERESTS.


(D)           DESIGNATION OF BENEFICIARY. EACH GRANTEE TO WHOM AN AWARD HAS BEEN
MADE UNDER THE PLAN MAY DESIGNATE A BENEFICIARY OR BENEFICIARIES TO EXERCISE ANY
AWARD OR RECEIVE ANY PAYMENT UNDER ANY AWARD PAYABLE ON OR AFTER THE GRANTEE’S
DEATH. ANY SUCH DESIGNATION SHALL BE ON A FORM PROVIDED FOR THAT PURPOSE BY THE
COMMITTEE AND SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE COMMITTEE. IF NO
BENEFICIARY HAS BEEN DESIGNATED BY A DECEASED GRANTEE, OR IF THE DESIGNATED
BENEFICIARIES HAVE PREDECEASED THE GRANTEE, THE BENEFICIARY SHALL BE THE
GRANTEE’S ESTATE.


SECTION 13. TAX WITHHOLDING


(A)           PAYMENT BY GRANTEE. EACH GRANTEE SHALL, NO LATER THAN THE DATE AS
OF WHICH THE VALUE OF AN AWARD OR OF ANY STOCK OR OTHER AMOUNTS RECEIVED
THEREUNDER FIRST BECOMES

13


--------------------------------------------------------------------------------




includable in the gross income of the grantee for Federal income tax purposes,
pay to the Company, or make arrangements satisfactory to the Committee regarding
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld by the Company with respect to such income. The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver evidence of book entry (or stock certificates)
to any grantee is subject to and conditioned on tax withholding obligations
being satisfied by the grantee.


(B)           PAYMENT IN STOCK. SUBJECT TO APPROVAL BY THE COMMITTEE, A GRANTEE
MAY ELECT TO HAVE THE COMPANY’S MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION
SATISFIED, IN WHOLE OR IN PART, BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM
SHARES OF STOCK TO BE ISSUED PURSUANT TO ANY AWARD A NUMBER OF SHARES WITH AN
AGGREGATE FAIR MARKET VALUE (AS OF THE DATE THE WITHHOLDING IS EFFECTED) THAT
WOULD SATISFY THE WITHHOLDING AMOUNT DUE, OR (II) TRANSFERRING TO THE COMPANY
SHARES OF STOCK OWNED BY THE GRANTEE WITH AN AGGREGATE FAIR MARKET VALUE (AS OF
THE DATE THE WITHHOLDING IS EFFECTED) THAT WOULD SATISFY THE WITHHOLDING AMOUNT
DUE.


SECTION 14. ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED
COMPENSATION UNDER SECTION 409A.

In the event any Stock Option or Stock Appreciation Right under the Plan is
granted with an exercise price of less than 100 percent of the Fair Market Value
on the date of grant (regardless of whether or not such exercise price is
intentionally or unintentionally priced at less than Fair Market Value), or such
grant is materially modified and deemed a new grant at a time when the Fair
Market Value exceeds the exercise price, or any other Award is otherwise
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A (a “409A Award”), the following additional conditions shall
apply and shall supersede any contrary provisions of this Plan or the terms of
any agreement relating to such 409A Award.


(A)           EXERCISE AND DISTRIBUTION. EXCEPT AS PROVIDED IN
SECTION 14(B) HEREOF, NO 409A AWARD SHALL BE EXERCISABLE OR DISTRIBUTABLE
EARLIER THAN UPON ONE OF THE FOLLOWING:


(I)            SPECIFIED TIME. A SPECIFIED TIME OR A FIXED SCHEDULE SET FORTH IN
THE WRITTEN INSTRUMENT EVIDENCING THE 409A AWARD.


(II)           SEPARATION FROM SERVICE. SEPARATION FROM SERVICE (WITHIN THE
MEANING OF SECTION 409A) BY THE 409A AWARD GRANTEE; PROVIDED, HOWEVER, THAT IF
THE 409A AWARD GRANTEE IS A “KEY EMPLOYEE” (AS DEFINED IN SECTION 416(I) OF THE
CODE WITHOUT REGARD TO PARAGRAPH (5) THEREOF) AND ANY OF THE COMPANY’S STOCK IS
PUBLICLY TRADED ON AN ESTABLISHED SECURITIES MARKET OR OTHERWISE, EXERCISE OR
DISTRIBUTION UNDER THIS SECTION 14(A)(II) MAY NOT BE MADE BEFORE THE DATE THAT
IS SIX MONTHS AFTER THE DATE OF SEPARATION FROM SERVICE.


(III)          DEATH. THE DATE OF DEATH OF THE 409A AWARD GRANTEE.


(IV)          DISABILITY. THE DATE THE 409A AWARD GRANTEE BECOMES DISABLED
(WITHIN THE MEANING OF SECTION 14(C)(II) HEREOF).

14


--------------------------------------------------------------------------------





(V)           UNFORESEEABLE EMERGENCY. THE OCCURRENCE OF AN UNFORESEEABLE
EMERGENCY (WITHIN THE MEANING OF SECTION 14(C)(III) HEREOF), BUT ONLY IF THE NET
VALUE (AFTER PAYMENT OF THE EXERCISE PRICE) OF THE NUMBER OF SHARES OF STOCK
THAT BECOME ISSUABLE DOES NOT EXCEED THE AMOUNTS NECESSARY TO SATISFY SUCH
EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT
OF THE EXERCISE, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE EMERGENCY IS
OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR
OTHERWISE OR BY LIQUIDATION OF THE GRANTEE’S OTHER ASSETS (TO THE EXTENT SUCH
LIQUIDATION WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).


(VI)          CHANGE IN CONTROL EVENT. THE OCCURRENCE OF A CHANGE IN CONTROL
EVENT (WITHIN THE MEANING OF SECTION 14(C)(I) HEREOF), INCLUDING THE COMPANY’S
DISCRETIONARY EXERCISE OF THE RIGHT TO ACCELERATE VESTING OF SUCH GRANT UPON A
CHANGE IN CONTROL EVENT OR TO TERMINATE THE PLAN OR ANY 409A AWARD GRANTED
HEREUNDER WITHIN 12 MONTHS OF THE CHANGE IN CONTROL EVENT.


(B)           NO ACCELERATION. A 409A AWARD MAY NOT BE ACCELERATED OR EXERCISED
PRIOR TO THE TIME SPECIFIED IN SECTION 14(A) HEREOF, EXCEPT IN THE CASE OF ONE
OF THE FOLLOWING EVENTS:


(I)            DOMESTIC RELATIONS ORDER. THE 409A AWARD MAY PERMIT THE
ACCELERATION OF THE EXERCISE OR DISTRIBUTION TIME OR SCHEDULE TO AN INDIVIDUAL
OTHER THAN THE GRANTEE AS MAY BE NECESSARY TO COMPLY WITH THE TERMS OF A
DOMESTIC RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE CODE).


(II)           CONFLICTS OF INTEREST. THE 409A AWARD MAY PERMIT THE ACCELERATION
OF THE EXERCISE OR DISTRIBUTION TIME OR SCHEDULE AS MAY BE NECESSARY TO COMPLY
WITH THE TERMS OF A CERTIFICATE OF DIVESTITURE (AS DEFINED IN
SECTION 1043(B)(2) OF THE CODE).


(III)          CHANGE IN CONTROL EVENT. THE COMMITTEE MAY EXERCISE THE
DISCRETIONARY RIGHT TO ACCELERATE THE VESTING OF SUCH 409A AWARD UPON A CHANGE
IN CONTROL EVENT OR TO TERMINATE THE PLAN OR ANY 409A AWARD GRANTED THEREUNDER
WITHIN 12 MONTHS OF THE CHANGE IN CONTROL EVENT AND CANCEL THE 409A AWARD FOR
COMPENSATION.


(C)           DEFINITIONS. SOLELY FOR PURPOSES OF THIS SECTION 14 AND NOT FOR
OTHER PURPOSES OF THE PLAN, THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH
BELOW:


(I)            “CHANGE IN CONTROL EVENT” MEANS THE OCCURRENCE OF A CHANGE IN THE
OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY
(AS DEFINED IN SECTION 1.409A-3(G) OF THE PROPOSED REGULATIONS PROMULGATED UNDER
SECTION 409A BY THE DEPARTMENT OF THE TREASURY ON SEPTEMBER 29, 2005 OR ANY
SUBSEQUENT GUIDANCE).


(II)           “DISABLED” MEANS A GRANTEE WHO (I) IS UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, OR (II) IS, BY REASON
OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED
TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT
LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT
LESS THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF
THE COMPANY OR ITS SUBSIDIARIES.

15


--------------------------------------------------------------------------------





(III)          “UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL HARDSHIP TO
THE GRANTEE RESULTING FROM AN ILLNESS OR ACCIDENT OF THE GRANTEE, THE GRANTEE’S
SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE) OF THE
GRANTEE, LOSS OF THE GRANTEE’S PROPERTY DUE TO CASUALTY, OR SIMILAR
EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS
BEYOND THE CONTROL OF THE GRANTEE.


SECTION 15. TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:


(A)           A TRANSFER TO THE EMPLOYMENT OF THE COMPANY FROM A SUBSIDIARY OR
FROM THE COMPANY TO A SUBSIDIARY, OR FROM ONE SUBSIDIARY TO ANOTHER; OR


(B)           AN APPROVED LEAVE OF ABSENCE FOR MILITARY SERVICE OR SICKNESS, OR
FOR ANY OTHER PURPOSE APPROVED BY THE COMPANY, IF THE EMPLOYEE’S RIGHT TO
RE-EMPLOYMENT IS GUARANTEED EITHER BY A STATUTE OR BY CONTRACT OR UNDER THE
POLICY PURSUANT TO WHICH THE LEAVE OF ABSENCE WAS GRANTED OR IF THE COMMITTEE
OTHERWISE SO PROVIDES IN WRITING.


SECTION 16. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(b) or 3(c), in no event may the
Committee exercise its discretion to reduce the exercise price of outstanding
Stock Options or Stock Appreciation Rights or effect repricing through
cancellation and re-grants. Any material Plan amendments (other than amendments
that curtail the scope of the Plan), including any Plan amendments that
(i) increase the number of shares reserved for issuance under the Plan,
(ii) expand the type of Awards available under, materially expand the
eligibility to participate in, or materially extend the term of, the Plan, or
(iii) materially change the method of determining Fair Market Value, shall be
subject to approval by the Company stockholders entitled to vote at a meeting of
stockholders. In addition, to the extent determined by the Committee to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders. Nothing in
this Section 16 shall limit the Committee’s authority to take any action
permitted pursuant to Section 3(c).


SECTION 17. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s

16


--------------------------------------------------------------------------------




obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.


SECTION 18. GENERAL PROVISIONS


(A)           NO DISTRIBUTION; COMPLIANCE WITH LEGAL REQUIREMENTS. THE COMMITTEE
MAY REQUIRE EACH PERSON ACQUIRING STOCK PURSUANT TO AN AWARD TO REPRESENT TO AND
AGREE WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES
WITHOUT A VIEW TO DISTRIBUTION THEREOF.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Committee may require the placing of such stop-orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.


(B)           DELIVERY OF STOCK CERTIFICATES. STOCK CERTIFICATES TO GRANTEES
UNDER THIS PLAN SHALL BE DEEMED DELIVERED FOR ALL PURPOSES WHEN THE COMPANY OR A
STOCK TRANSFER AGENT OF THE COMPANY SHALL HAVE MAILED SUCH CERTIFICATES IN THE
UNITED STATES MAIL, ADDRESSED TO THE GRANTEE, AT THE GRANTEE’S LAST KNOWN
ADDRESS ON FILE WITH THE COMPANY. UNCERTIFICATED STOCK SHALL BE DEEMED DELIVERED
FOR ALL PURPOSES WHEN THE COMPANY OR A STOCK TRANSFER AGENT OF THE COMPANY SHALL
HAVE GIVEN TO THE GRANTEE BY ELECTRONIC MAIL (WITH PROOF OF RECEIPT) OR BY
UNITED STATES MAIL, ADDRESSED TO THE GRANTEE, AT THE GRANTEE’S LAST KNOWN
ADDRESS ON FILE WITH THE COMPANY, NOTICE OF ISSUANCE AND RECORDED THE ISSUANCE
IN ITS RECORDS (WHICH MAY INCLUDE ELECTRONIC “BOOK ENTRY” RECORDS).


(C)           OTHER COMPENSATION ARRANGEMENTS; NO EMPLOYMENT RIGHTS. NOTHING
CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD FROM ADOPTING OTHER OR ADDITIONAL
COMPENSATION ARRANGEMENTS, INCLUDING TRUSTS, AND SUCH ARRANGEMENTS MAY BE EITHER
GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES. THE ADOPTION OF THIS
PLAN AND THE GRANT OF AWARDS DO NOT CONFER UPON ANY EMPLOYEE ANY RIGHT TO
CONTINUED EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY.


(D)           TRADING POLICY RESTRICTIONS. OPTION EXERCISES AND OTHER AWARDS
UNDER THE PLAN SHALL BE SUBJECT TO SUCH COMPANY’S INSIDER TRADING POLICY AND
PROCEDURES, AS IN EFFECT FROM TIME TO TIME.


(E)           FORFEITURE OF AWARDS UNDER SARBANES-OXLEY ACT. IF THE COMPANY IS
REQUIRED TO PREPARE AN ACCOUNTING RESTATEMENT DUE TO THE MATERIAL NONCOMPLIANCE
OF THE COMPANY, AS A RESULT OF MISCONDUCT, WITH ANY FINANCIAL REPORTING
REQUIREMENT UNDER THE SECURITIES LAWS, THEN ANY GRANTEE WHO IS ONE OF THE
INDIVIDUALS SUBJECT TO AUTOMATIC FORFEITURE UNDER SECTION 304 OF THE
SARBANES-OXLEY ACT OF 2002 SHALL REIMBURSE THE COMPANY FOR THE AMOUNT OF ANY
AWARD RECEIVED BY SUCH INDIVIDUAL UNDER THE PLAN DURING THE 12-MONTH PERIOD
FOLLOWING THE FIRST PUBLIC ISSUANCE OR FILING WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION, AS THE CASE MAY BE, OF THE FINANCIAL DOCUMENT EMBODYING
SUCH FINANCIAL REPORTING REQUIREMENT.

17


--------------------------------------------------------------------------------





SECTION 19. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.


SECTION 20. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS:

April 25, 2006

 

 

DATE APPROVED BY STOCKHOLDERS:

June 8, 2006

 

18


--------------------------------------------------------------------------------